Citation Nr: 0633238	
Decision Date: 10/26/06    Archive Date: 11/14/06

DOCKET NO.  95-27 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a lung disability due 
to tobacco use resulting from nicotine dependence.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse

ATTORNEY FOR THE BOARD

F. Fuller, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to 
February 1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 1996 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.

When the case was most recently before the Board in August 
2004, service connection for lung disability on a basis other 
than tobacco use resulting from nicotine dependence was 
denied, while the tobacco use claim was remanded for further 
action by the originating agency.  When the case was most 
recently before the Board in January 2006, it was again 
remanded for further action by the originating agency.  The 
case has been returned to the Board for further appellate 
action.

The veteran and his wife presented testimony at a Travel 
Board Hearing chaired by the undersigned Veterans Law Judge 
in September 1997.  A transcript of the hearing is associated 
with the veteran's claims folder.


FINDINGS OF FACT

1.  The veteran's claim for service connection for lung 
disability was filed prior to June 10, 1998.

2.  The veteran has a lung disability as a result of tobacco 
use resulting from nicotine dependence.

3.  Nicotine dependence was present in service but was not 
found on the examination for entrance onto active duty; the 
evidence does not clearly and unmistakably demonstrate that 
the nicotine dependence underwent no chronic increase in 
severity during service.


CONCLUSION OF LAW

Lung disability is proximately due to nicotine dependence 
that was incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1111 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.310(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for lung disability 
due to tobacco use resulting from nicotine dependence.  The 
Board will initially discuss certain preliminary matters, and 
will then address the pertinent law and regulations and their 
application to the facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2004), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the veteran provide any 
evidence in the claimant's possession that pertains to the 
claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, No. 19 Vet. App. 473 (2006).

The record reflects that the veteran has been provided all 
required notice.  Moreover, the Board has determined that the 
evidence currently of record is sufficient to substantiate 
the veteran's claim.  Therefore, no further action is 
required under the VCAA or the implementing regulation.  

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. § 1110.  

Veterans are presumed to be in sound medical condition at the 
time of entry into service except for defects actually noted 
when examined for entry into service.  This presumption of 
soundness can be rebutted by clear and unmistakable evidence 
that the disability existed prior to service and was not 
aggravated by service.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304; see also VAOPGCPREC 3-2003 (July 16, 2003).  

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  

Current law precludes service connection for most 
disabilities that are the result of the use of tobacco 
products.  38 U.S.C.A. § 1103 (West 2002).  This prohibition 
is only applicable to claims received on or after June 9, 
1998.  Pub.L. 105-178, Title VIII, § 8202(b), as added Pub.L. 
105- 206, Title IX, § 9014(a), July 22, 1998, 112 Stat. 866.  
The veteran's claim was received in January 1995, and is not 
subject to the limitations of 38 U.S.C.A. § 1103.

Applicable law recognizes two means by which service 
connection could be established for claimed nicotine-related 
diseases and disorders prior to June 9, 1998.  If a claimant 
could establish by competent medical evidence that a disease 
or injury resulting in disability or death was a direct 
result of tobacco use during service, e.g., damage done to a 
veteran's lungs by in-service smoking (as opposed to pre- or 
post-service smoking] gave rise to a disease, then service 
connection could be established on a direct basis under 38 
U.S.C.A. §§ 1110 (West 1991).

Service connection may be granted on a secondary basis if 
competent medical evidence indicates that the claimed illness 
had its origin in tobacco use subsequent to service, but the 
veteran developed nicotine dependence during service which 
led to the continued tobacco use after service.  In essence, 
the issue then becomes whether the illness may be considered 
secondary to service-incurred nicotine dependence pursuant to 
38 C.F.R. § 3.310.  VAOPGCPREC 19-97 (1997); see also Davis 
v. West, 13 Vet. App. 178, 183 (1999).

The Board notes that VAOPGCPREC 19-97 cited VAOPGCPREC 2-93, 
which held that whether nicotine dependence was a disease for 
compensation purposes was an adjudicative matter to be 
resolved by adjudicative personnel based on accepted medical 
principles.  The threshold question was whether nicotine 
dependence could be considered a disease within the meaning 
of the veterans benefits laws, and, in that regard, further 
VA guidelines which held in the affirmative were referenced.  
VAOPGCPREC 19-97 further noted that secondary service 
connection could occur only if a veteran's nicotine 
dependence which arose in service, and resulting tobacco use, 
was the proximate cause of the disability or death.  
VAOPGCPREC 19-97 also noted the potential for an intervening 
or a supervening cause of injury which might act to sever the 
proximate and causal connection between the original act and 
the injury.

The VA Under Secretary for Health concluded prior to adoption 
of § 1103, that nicotine dependence may be considered a 
disease for VA compensation purposes.  See USB Letter 20-97- 
14 (July 24, 1997).  Therefore, the two principal questions 
which must be answered by adjudicators in resolving a claim 
for benefits for tobacco-related disability or death 
secondary to nicotine dependence are: (1) whether the veteran 
acquired a dependence upon nicotine during service; and (2) 
whether nicotine dependence which arose during service may be 
considered the proximate cause of claimed disability or death 
occurring after service.

With regard to the first question, VAOPGCPREC 19-97 held that 
the determination of whether a veteran is, in fact, dependent 
on the drug nicotine is a medical issue.  It noted that the 
Diagnostic and Statistical Manual of Mental Disorders, 4th 
ed., of the American Psychiatric Association, (DSM-IV), 
provides that the criteria for diagnosing substance 
dependence are generally to be applied in diagnosing nicotine 
dependence.  See Quick Reference to the Diagnostic Criteria 
from DSM-IV, Washington, DC, American Psychiatric 
Association, 1994.

With regard to the second question, VAOPGCPREC 19-97 further 
provided that in a case where, as a result of nicotine 
dependence acquired in service, a veteran continued to use 
tobacco products following service, the decision would have 
to be made whether the post-service usage of tobacco products 
was the proximate cause of the disability or death upon which 
the claim is predicated.  As discussed above, a supervening 
cause of the disability or death, such as, for example, 
exposure to environmental toxins, etc., might constitute a 
supervening cause of the disability or death so as to 
preclude service connection.  It also addressed the situation 
when a nicotine-dependent individual might have full 
remission (i.e., stop smoking) and then resume use of tobacco 
products.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
the matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2005); see also Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990).  To deny a claim on its merits, the evidence 
must preponderate against the claim.  Alemany v. Brown, 9 
Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. At 54.

Analysis

The medical evidence shows that the veteran currently has a 
lung disability as a result of tobacco use resulting from 
nicotine dependence.  Service medical records show that 
nicotine dependence was not found on the veteran's entrance 
onto active duty.  A VA physician who examined the veteran 
and reviewed the claims folder opined in March 2006 that 
nicotine dependence clearly existed prior to the veteran's 
entrance onto active duty.  This physician also opined that 
the veteran's entrance onto active duty did not, "clearly 
and unmistakably caused him to have a chronic increase in 
severity of his nicotine dependence."  The physician did not 
indicate that the evidence clearly and unmistakably 
establishes that nicotine dependence did not undergo a 
chronic increase in severity during service. 

Although it does appear clear from all of the evidence of 
record that nicotine dependence existed prior to the 
veteran's entrance onto active duty, the veteran essentially 
argues that he became more dependent on nicotine during 
service.  Following its review of the entire record, the 
Board has found no basis for concluding that the veteran's 
nicotine dependence clearly and unmistakably underwent no 
chronic increase in severity during service.  Therefore, the 
presumption of soundness is not rebutted, and the veteran is 
entitled to service connection for the lung disability 
resulting from nicotine dependence.  


							(CONTINUED ON NEXT PAGE)



ORDER

Service connection for a lung disability due to tobacco use 
resulting from nicotine dependence is granted.



____________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


